CARTER, J.
In each case petitioners were found guilty of contempt for violating a temporary restraining order of the superior court issued in an action for injunctive relief by employer-plaintiff against defendants unions and members thereof in connection with the latters’ labor activities. Petitioners seek a review of the judgments and orders of commitment.
The temporary restraining order follows closely the language of the Hot Cargo Act (Lab. Code, §§ 1131-1136) which was considered and found invalid in In re Blaney, 30 Cal.2d 643 [184 P.2d 892],
The additional contention is made that the defendants and petitioners were engaging in their labor activity for an unlawful purpose, namely, to compel the employer-plaintiff to sign a closed-shop contract when it was engaged in interstate commerce, and defendants do not represent a majority of plaintiff’s employees; that they are making a demand for a closed shop which would be unlawful under the National Labor Relations Act. (49 Stats. 449 ; 29 U.S.C.A. 151 et seq.) (See Park & T. I. Corp. v. International etc. of Teamsters, 27 Cal.2d 599 [165 P.2d 891, 162 A.L.R. 1426].) But here the restraining order did not forbid the making of such demand or engaging in the labor activity for such purpose. This court pointed out in Park & T. I. Corp. v. International etc. of Teamsters, supra, that the injunction should be limited to a restraint on the unlawful demand.
For the foregoing reasons the judgments and orders of commitment in each of the above entitled cases are annulled and the petitioners are discharged.
*441Gibson, C. J., Traynor, J., and Schauer, J., concurred.
Edmonds, J., and Spence, J., concurred in the judgment.